department of the treasury internal_revenue_service washington d c tax exempt and government entities jun division umform issue l1st legend taxpayera irab irac investment fund d account e financial_institution f financial advisor g financial_institution h financial_institution i country j individual k amount amount amount dollar_figure amount4 amount date date date date4 date date dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira which was maintained by financial_institution f taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a was due to errors made by taxpayer a's financial advisors individual k and other advisors at financial advisor g who did not understand that a separate ira custodian was required taxpayer a intended to roll over amount from ira into a new rollover ira that would invest in investment fund d and erroneously believed that account e the account used to invest amount was an ira account on or around date taxpayer a contacted individual k a vice president of financial advisor g to discuss purchasing shares shares in investment fund d a global investment fund in country j taxpayer a submitted an affidavit signed by individual k affidavit the affidavit states that under individual k's direction based on the information provided a financial planner at financial advisor g completed a subscription application_for u s tax exempt investors to purchase the shares for taxpayer a subscription agreement the subscription agreement identified the investor in investment fund d to be taxpayer a ira the affidavit also states that under individual k's direction an account manager of financial advisor g completed the paperwork for taxpayer a's signature to allow the wire transfer from ira b to account e on date amount was wired directly to the administrator and custodian for investment fund d financial_institution h to purchase the shares and the shares were deposited into non-ira account e the affidavit states that individual k believed amount was transferred from one ira custodian to another ira custodian after the transfer of amount from ira b to account e taxpayer a received monthly financial statements for account e as prepared by financial_institution h which identified the owner of account e as taxpayer a ira taxpayer a does not recollect receiving a form_1 099-r for the distribution of amount from financial_institution f individual k states in the affidavit that to the best of individual k's knowledge financial_institution f did not issue a form 1099-r for the distribution of amount believing that account e was an ira account taxpayer a d id not include amount in his gross_income for the year of the distribution on date taxpayer a withdrew some of the shares from account e which converted into an amount totaling amount on date taxpayer a deposited amount a portion of amount into ira c an ira maintained by financial_institution i on date taxpayer a deposited the remaining portion of amount amount into ira c the remaining shares equal to amount were withdrawn from account e as taxpayer a's required_minimum_distribution for the year on date while preparing taxpayer a' sec_2012 federal_income_tax return financial advisor g discovered that financial_institution h was not an ira custodian and that account e was a non-ira account based on the above facts and representations taxpayer a requests a waiver of the 60-day requirement contained in sec_408 of the code with respect to the date distribution of amount from ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that the failure to complete a rollover of amount was a result of errors made by taxpayer a's financial advisors individual k and other advisors at financial advisor g who did not understand that a separate ira custodian was required taxpayer a intended to roll over amount from ira into a new rollover ira that would invest in investment fund d and believed that account e the account used to invest amount and which was labeled ira was an ira account therefore pursuant to sec_408 of the code the service waives the 60-day rollover period with respect to amount provided all other requirements of sec_408 except the 60-day requirement were met with respect to the contribution of amount to ira c amount will be considered a rollover_contribution with the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
